Dismissed and Memorandum Opinion filed June 5, 2008







Dismissed
and Memorandum Opinion filed June 5, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00753-CV
____________
 
GAINEY TRANSPORTATION SERVICES,
INC. AND 
MARCUS DUNCAN, Appellants
 
V.
 
MARY TENORIO, INDIVIDUALLY AND AS 
INDEPENDENT ADMINISTRATOR OF THE
ESTATE OF 
JUAN TENORIO DECEASED; JOHN
TENORIO, 
CHRISTINA TENORIO, AND GINGER
TENORIO, Appellees
 

 
On Appeal from Probate Court No. 1
Harris County,
Texas
Trial Court Cause
No. 360244-401
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 4, 2007.  On May 27, 2008, appellants
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June 5,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.